             Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 1 of 17




                                    EXHIBIT A




                                  Proposed Order




DOCS SF:102189.4 50045/002
                Case 19-10953-CSS                     Doc 500-2      Filed 11/15/19          Page 2 of 17




                             IN THE UNITED STATES BANKRUPTCY COURT


                                      FOR THE DISTRICT OF DELAWARE




In re:                                                              )          Chapter 11
                                                                    )
                            1
KG Winddown, Inc.                                                   )          Case No. 19-10953(CSS)
                                                                    )          (Jointly Administered)
                                Debtors.                            )
                                                                               Re: Docket No.



               ORDER SUSTAINING DEBTORS’ EIRST OMNIBUS OBJECTION
         (NON-SUBSTANTIVE)TO CERTAIN CLAIMS(AMENDED,LATE FILED,
       WRONG DEBTOR,DUPLICATE AND INSUFFICIENT DOCUMENTATION)

                    The Court has considered the Debtors ’ First Omnibus Objection (Non-

Substantive) to Certain Claims (Amended, Late Filed, Wrong Debtor, Duplicate and Insufficient

Documentation)(the “First Omnibus Objection”);^ and the Court having reviewed the

Declaration; the Court finding that(a)the Court has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157 and 1334,(b)this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) and

(c) notice of the First Omnibus Objection and of the hearing on the First Omnibus Objection was

sufficient under the circumstances and in full compliance with the requirements of the

Bankruptcy Code,the Bankruptcy Rules and the Local Rules; and the Court having determined

that the legal and factual bases set forth in the First Omnibus Objection establish just cause for

the relief granted herein;


' The Debtors and the last four digits of their respective taxpayer identification numbers include; KG Wind Down, Inc. (f/k/a Kona
   Grill, Inc.)(6690); KGRH Wind Down, Inc.(f/k/a Kona Restaurant Holdings, Inc.)(6703); KGS Wind Down, Inc. (f/k/a Kona
   Sushi, Inc.)(4253); KGM Wind Down,Inc. (f/k/a Kona Macadamia, Inc.)(2438); KGTR Wind Down, Inc. (f/k/a Kona Texas
   Restaurants, Inc.)(4089); KGIH Wind Down, Inc. (f/k/a Kona Grill International Holdings, Inc.)(1841); KGB Wind Down,Inc.
   (f/k/a Kona Baltimore, Inc.)(9163); KGI Wind Down, Inc. (f/k/a Kona Grill International, Inc.)(7911); and KGPR Wind Down,
   Inc. (f/k/a Kona Grill Puerto Rico, Inc.)(7641).

^ Capitalized terms used but not defined in this Order shall have the meanings ascribed to them in the First Omnibus
Objection.



DOCS SF:102189.4 50045/002
              Case 19-10953-CSS            Doc 500-2     Filed 11/15/19    Page 3 of 17




                 IT IS HEREBY ORDERED THAT:


                  1.         The First Omnibus Objection is SUSTAINED.

                  2.         Any response to the First Omnibus Objection not otherwise withdrawn,

resolved, or adjourned is hereby overruled on its merits.

                  3.         Each Amended Claim identified on Schedule 1 attached hereto is hereby

disallowed and expunged in its entirety. The Surviving Claims identified on Schedule 1 will

remain on the Claims Register and such Claims are neither allowed nor disallowed at this time.

subject, however, to any future objection on any basis. Nothing contained herein shall

constitute, nor shall it be deemed to constitute, the allowance of any of the Surviving Claims.

                  4.         Each Late Filed Claim identified on Schedule 2 attached hereto is hereby


disallowed and expunged in its entirety.

                  5.         Each Wrong-Debtor Claim identified on Schedule 3 attached hereto is

hereby disallowed and expunged in its entirety as it relates to the applicable Debtor’s estate is

was filed against. The Surviving Claims identified on Schedule 3 will remain on the Claims

Register and such Claims are neither allowed nor disallowed at this time, subject, however,to

any future objection on any basis. Nothing contained herein shall constitute, nor shall it be

deemed to constitute, the allowance of any of the Surviving Claims.

                  6.         Each Duplicate Claim identified on Schedule 4 attached hereto is hereby

disallowed and expunged in its entirety. The Duplicate Surviving Claims identified on

Schedule 4 will remain on the Claims Register and such Claims are neither allowed nor

disallowed at this time, subject, however, to any future objection on any basis. Nothing


                                                     2
DOCS_SF:102189.4 50045/002
             Case 19-10953-CSS             Doc 500-2      Filed 11/15/19     Page 4 of 17




contained herein shall constitute, nor shall it be deemed to constitute, the allowance of any of

the Duplicate Surviving Claims.

                  7.         Each Insufficient Documentation Claim identified on Schedule 5


attached hereto is hereby disallowed and expunged in its entirety.

                  8.         Epiq Corporate Restructuring, EEC,the Debtors’ noticing and claims

agent, is authorized to update the Claims Register to reflect the relief granted in this Order.

                  9.         The Debtors’ rights are reserved as set forth in the First Omnibus

Objection, and nothing herein shall be construed as a waiver of any rights that the Debtors may

have to (a) bring an avoidance action under the applicable sections of the Bankruptcy Code,

including, but not limited to, 11 U.S.C. § 547, against the holders of claims subject to the First

Omnibus Objection,(b)exercise the Debtors’ rights to set-off against the holders of such claims

relating to such avoidance actions; and (c) file counter claims against the holders of any such

claims.


                   10.       The Debtors reserve the right to object in the future to any of the claims

listed in the First Omnibus Objection on any ground, including, without limitation, substantive

grounds, and to amend, modify and/or supplement the First Omnibus Objection, including.

without limitation, to object to amended claims and newly-filed claims.

                   11.       Each of the Claims and the objections by the Debtors to such Claims, as

addressed in the First Omnibus Objection and set forth on Schedule 1, Schedule 2, Schedule 3

Schedule 4 and Sehedule 5 attached to this Order, constitutes a separate contested matter as

contemplated by Bankruptcy Rule 9014. This Order shall be deemed a separate Order with


                                                      3
DOCS_SF:102189.4 50045/002
              Case 19-10953-CSS             Doc 500-2     Filed 11/15/19      Page 5 of 17




respect to each of the Claims. Any stay of this Order shall apply only to the contested matter

which involves such creditor and shall not act to stay the applicability or finality of this Order

with respect to the other contested matters covered hereby.

                  12.        The Debtors, the Claims Agent, and the Clerk of this Court are authorized

to take any and all actions that are necessary or appropriate to give effect to this Order.

                  13.        The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                  14.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

Dated:


                                                   HONORABLE CHRISTOPHER S. SONTCHI
                                                   UNITED STATES BANKRUPTCY JUDGE




                                                      4
DOCS SF:102189.4 50045/002
Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 6 of 17




                      SCHEDULE 1
                                                          Case 19-10953-CSS                          Doc 500-2              Filed 11/15/19                     Page 7 of 17



                                                                                                Schedule 1 - Amended & Superseded Claims


                                                                                                                     REMAINING CLAIM


                            Claim                                                                            Claim
Name of Claimant            Number      Asserted Claim Amount                    Name of Claimant            Number       Asserted Claim Amount                     Reason(s)for Disallowance
                                          Secured                                                                           Secured

                                          $25,871.60                                                                        $0.00
  ARLINGTON COUNTY                        General Unsecured -                      ARLINGTON COUNTY                          General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                              10157                                                                             10249
  TREASURER                                                                        TREASURER                                                                          column.
                                          $25,871.60                                                                        $0.00
                                          Total Claim Asserted -                                                            Total Claim Asserted -

                                          $51,743.20                                                                        $0.00
                                          Secured                                                                            Secured

                                          $24,221.44                                                                        $19,798.76
                                          General Unsecured -                                                                General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
  CITY OF EL PASO                   2                                              CITY OF EL PASO               128
                                                                                                                                                                      column.
                                          $0.00                                                                             $0.00
                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $24,221.44                                                                        $19,798.76
                                          Secured                                                                            Secured

                                          $47,862.02                                                                        $30,006.10
                                          General Unsecured -                                                                General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim'
  BEXAR COUNTY                      3                                              BEXAR COUNTY                  127
                                                                                                                                                                      column.
                                          SO.OO                                                                              SO.OO
                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $47,862.02                                                                        $30,006.10
                                          Secured                                                                            Secured

                                          $19,798.76                                                                        $20,329.18
                                          General Unsecured -                                                                General Unsecured •                      Claim was amended by the claim referenced in the "Remaining Claim"
  CITY OF EL PASO               128                                                CITY OF EL PASO               301
                                                                                                                                                                      column.
                                          $0.00                                                                              SO.OO
                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $19,798.76                                                                        $20,329.18
                                          Secured                                                                            Secured

                                          $17,341.98                                                                        $24,208.68
                                          General Unsecured -                                                                General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
  DALLAS COUNTY                     5                                              DALLAS COUNTY                 131
                                                                                                                                                                      column.
                                          $0.00                                                                             $0.00
                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $17,341.98                                                                        $24,208.68
                                          Priority                                                                           Priority
                                          $9,161.31                                                                         $9,161.31
  FULTON COUNTY TAX                       General Unsecured -                      FULTON COUNTY TAX                         General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                                118                                                                             10117
  COMMISSIONER                            SO.OO                                    COMMISSIONER OFFICE                      $0.00                                     column.

                                          Total Claim Asserted •                                                             Total Claim Asserted -

                                          $9,161.31                                                                         $9,161.31
                                          Priority                                                                           Priority
                                          $9,161.31                                                                         $8,340.72
  FULTON COUNTY TAX                       General Unsecured -                      FULTON COUNTY TAX                         General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                               10117                                                                            10179
  COMMISSIONER OFFICE                     SO.OO                                    COMMISSIONER                             $0.00                                     column.

                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $9,161.31                                                                          $8,340.72
                                          Goods Sold within 20 days/503(b)(9)                                                Goods Sold within 20 days/503(b)(9)
                                          $130,321.36                                                                       $171,101.86
                                          General Unsecured -                                                                General Unsecured •
  GORDON FOOD SERVICE INC      10234                                               GORDON FOOD SERVICE INC      10232
                                          SO.OO                                                                              $0.00
                                          Total Claim Asserted -                                                             Total Claim Asserted -

                                          $130,321.36                                                                        $86,110.93
                                                                                                                                                                    Claims were amended by the claim referenced in the "Remaining Claim" column.
                                          Goods Sold within 20 days/503 (b)(9)
                                          $40,780.50
                                          General Unsecured -
  GORDON FOOD SERVICE INC      10236
                                          $0,00
                                          Total Claim Asserted -

                                          $40,780.50

                                                                                                                  lof3
                                                           Case 19-10953-CSS                        Doc 500-2                  Filed 11/15/19                     Page 8 of 17



                                                                                                   Schedule 1 - Amended & Superseded Claims


                                                                                                                        REMAINING CLAIM


                             Claim                                                                              Claim

Name of Claimant             Number     Asserted Claim Amount                    Name of Claimant               Number       Asserted Claim Amount                     Reason(s)for Disallowance

                                          Priority                                                                             Priority

                                          $6,127.08                                                                            $3,000.00
  LOUSIANA DEPARTMENT OF                  General Unsecured -                      LOUISIANA DEPARTMENT OF                     General Unsecured -                       Claim was amended by the claim referenced in the "Remaining Claim"
                                113                                                                                 231
  REVENUE                                                                          REVENUE                                                                               column.
                                          $0.00                                                                                $0.00
                                          Total Claim Asserted -                                                               Total Claim Asserted -

                                          $6,127.08                                                                            $3,000.00
                                          Secured                                                                              Secured

                                          $80,621.16                                                                           $53,509.62
  MARICOPA COUNTY                         General Unsecured -                      MARICOPA COUNTY                              Genera! Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                               10065                                                                               10094
  TREASURER                                                                        TREASURER                                                                             column.
                                          $0.00                                                                                $0.00
                                          Total Claim Asserted -                                                               Total Claim Asserted -

                                          $80,621.16                                                                           $53,509.62
                                          Secured                                                                              Secured

                                          $53,509.62                                                                           $65,666.10
  MARICOPA COUNTY                         Genera! Unsecured -                      MARICOPA COUNTY                              General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                               10094                                                                               10242
  TREASURER                                                                        TREASURER                                                                             column.
                                          $0.00                                                                                 $0.00
                                          Total Claim Asserted -                                                               Total Claim Asserted -

                                          $53,509.62                                                                            $65,666.10
                                          Priority -                                                                            Goods Sold within 20 days/503(b)(9)
                                          $562.28                                                                               $562.28
  MESSER GAS PUERTO RICO                  General Unsecured -                      MESSER GAS PUERTO RICO                       General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                                 203                                                                               10134
  INC                                     $0.00                                    INC                                          $0.00                                    column.

                                          Total Claim Asserted -                                                                Total Claim Asserted -

                                          $562.28                                                                               $562.28

                                          Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                          $0.00                                                                                 $23,228.32
                                          Priority                                                                              Priority
                                          $15,645.16                                                                            $0.00                                    Claim was amended by the claim referenced in the "Remaining Claim"
  SMS SUPPLIES LLC              10004                                              SMS SUPPLIES LLC                10128
                                                                                                                                                                         column.
                                          General Unsecured -                                                                   General Unsecured -

                                          $0.00                                                                                 $0.00
                                          Total Claim Asserted -                                                                Total Claim Asserted -

                                          $15,645.16                                                                            $23,228.32
                                          Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                          $2,849.38                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                General Unsecured -                      SOUTHERN GLAZER'S WINE &                     General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                                 21                                                                                  98
  SPIRITS OF CO                                                                    SPIRITS OF CO                                                                         column.
                                          $0.00                                                                                 $0.00

                                          Total Claim Asserted -                                                                Total Claim Asserted -

                                          $2,849.38                                                                             $0.00

                                          Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                          $523.11                                                                               $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured •                     SOUTHERN GLAZER'S WINE &                     General Unsecured-                       Claim was amended by the claim referenced in the "Remaining Claim"
                                 42                                                                                  92
  SPIRITS HAWAII                                                                   SPIRITS HAWAII                                                                        column.
                                          $0.00                                                                                 $0.00
                                          Total Claim Asserted -                                                                Total Claim Asserted •

                                          $523.11                                                                               $0.00

                                           Goods Sold within 20 days/503(b)(9)                                                  Goods Sold within 20 days/503(b)(9)
                                           $8,406.11                                                                            $0.00
  SOUTHERN GLAZER’S WINE &                 General Unsecured -                     SOUTHERN GLAZER'S WINE &                     General Unsecured -                      Claim was amended by the claim referenced in the "Remaining Claim"
                                 23                                                                                  93
  SPIRITS OFIL                                                                     SPIRITS OFIL                                                                          column.
                                           $0.00                                                                                $0.00
                                           Total Claim Asserted -                                                               Total Claim Asserted -

                                           $8,406.11                                                                            $0.00



                                                                                                                     2of3
                                                            Case 19-10953-CSS                         Doc 500-2                  Filed 11/15/19                         Page 9 of 17



                                                                                                    Schedule 1 - Amended & Superseded Claims


                                                                                                                         REMAINING CLAIM


                             Claim                                                                               Claim

Name of Claimant             Number      Asserted Claim Amount                    Name of Claimant               Number        Asserted Claim Amount                         Reason(s) for Disallowance

                                           Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/SOS (b)(9)
                                           $1,738.94                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured -                      SOUTHERN GLAZER’S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claim'
                                 20                                                                                   96
  SPIRITS INDIANA                                                                   SPIRITS INDIANA                                                                            column.
                                           $0.00                                                                                 $0.00
                                           Total Claim Asserted -                                                                Total Claim Asserted •

                                           $1,738.94                                                                             $0.00

                                           Goods Sold within 20 days/503 (b)(9)                                                  Goods Sold within 20 days/S03(b)(9)
                                           $4,043.39                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured -                      SOUTHERN GLAZER'S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claii
                                 22                                                                                   97
  SPIRITS OF MN                                                                     SPIRITS OF MN                                                                              column.
                                           $0.00                                                                                 $0.00
                                           Total Claim Asserted -                                                                Total Claim Asserted •

                                           $4,043.39                                                                             $0,00

                                           Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                           $6,496.76                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured -                      SOUTHERN GLAZER'S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claim"
                                 19                                                                                   99
  SPIRITS OF MO                                                                     SPIRITS OF MO                                                                              column.
                                           $0.00                                                                                 $0.00
                                           Total Claim Asserted -                                                                Total Claim Asserted -

                                           $6,496.76                                                                             $0.00

                                           Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                           $1,671.33                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured -                      SOUTHERN GLAZER'S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claii
                                 25                                                                                   95
  SPIRITS OF NE                                                                     SPIRITS OF NE                                                                              column.
                                           $0.00                                                                                 $0.00
                                           Total Claim Asserted -                                                                Total Claim Asserted -

                                           $1,671.33                                                                             $0.00

                                           Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9}
                                           $5,939.23                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                 General Unsecured -                      SOUTHERN GLAZER'S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claim"
                                 24                                                                                   94
  SPIRITS OF NV                                                                     SPIRITS NEVADA                                                                             column.
                                           $0.00                                                                                 $0,00
                                           Total Claim Asserted -                                                                Total Claim Asserted -

                                           $5,939.23                                                                             $0.00

                                           Goods Sold within 20 days/S03(b)(9)                                                   Goods Sold within 20 days/503 (b)(9)
                                           $1,598.20                                                                             $0.00
  SOUTHERN GLAZER'S WINE &                  General Unsecured •                     SOUTHERN GLAZER'S WINE &                     General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claim'
                                 18                                                                                   91
  SPIRITS OF TX                                                                     SPIRITS OF TX                                                                              column.
                                           $0.00                                                                                 $0.00
                                           Total Claim Asserted -                                                                Total Claim Asserted -

                                           $1,598.20                                                                             $0.00
                                            Secured                                                                              Secured

                                           $40,889.32                                                                            $26,903.82
                                            General Unsecured -                                                                  General Unsecured •                           Claim was amended by the claim referenced in the "Remaining Claim'
  TARRANT COUNTY                     4                                              TARRANT COUNTY                   132
                                                                                                                                                                               column.
                                           $0.00                                                                                 $0.00
                                            Total Claim Asserted -                                                               Total Claim Asserted -

                                            $40,889.32                                                                           $26,903.82
                                           Goods Sold within 20 days/503(b)(9)                                                   Goods Sold within 20 days/503(b)(9)
                                           $2,335.25                                                                             $2,335.25
                                            General Unsecured -                                                                  General Unsecured -                           Claim was amended by the claim referenced in the "Remaining Claim"
   TRUE WORLD FOODS DC LLC      10227                                               TRUE WORLD FOODS DC LLC         10219
                                                                                                                                 $646.82                                       column.
                                            $1,812.71
                                            Total Claim Asserted -                                                               Total Claim Asserted -

                                            $4,147.96                                                                            $2,982.07




                                                                                                                      3 of 3
Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 10 of 17




                      SCHEDULE 2
                                      Case 19-10953-CSS                 Doc 500-2           Filed 11/15/19              Page 11 of 17




                                                                        Schedule 2 - Late filed Claims

                           Claim
Name of Claimant           Number      Date Filed   Asserted Claim Amount                                Reason(s)for Disallowance
                                                     Goods Sold within 20 days/503(b)(9)
                                                     $1,357.00
                                                     Priority
                                                     $0.00                                                Claim was filed subsequent to 09/05/19 deadline for filing claims(General Bar
 CAPITOL LIGHT               10250     10/01/19
                                                     General Unsecured -                                  Date, 503(b)9 Bar Date, PACA/PASA Bar Date) and should be disallowed.

                                                     $3,665.57
                                                     Total Claim Asserted -

                                                     $5,022.57
                                                     Secured

                                                     $1,200.00
                                                     Priority
 COUVERTIER RIVERA,                                  $7,000.00                                            Claim was filed subsequent to 09/05/19 deadline for filing claims(General Bar
                               284     09/09/19
 GAMALIEL                                            General Unsecured -                                  Date, 503(b)9 Bar Date, PACA/PASA Bar Date) and should be disallowed.

                                                     $1,800.00
                                                     Total Claim Asserted -

                                                     $10,000.00
                                                     Goods Sold/Services (Trade Claim)
                                                     $0.00
                                                     Priority
                                                     $545.00                                              Claim was filed subsequent to 09/05/19 deadline for filing claims (General Bar
  HARWELL, RAVEN               293     09/23/19
                                                     General Unsecured -                                  Date, 503(b)9 Bar Date, PACA/PASA Bar Date) and should be disallowed.
                                                     $0.00
                                                     Total Claim Asserted -

                                                     $545.00
                                                     Goods Sold within 20 days/503(b)(9)
                                                     $13,333.77
                                                     Priority
  HAWAIIAN FRESH SEAFOOD                             $0.00                                                 Claim was filed subsequent to 09/05/19 deadline for filing ciaims (General Bar
                              10251    10/03/19
 INC                                                 General Unsecured -                                   Date, 503(b)9 Bar Date, PACA/PASA Bar Date) and should be disallowed.
                                                     $0.00
                                                     Total Claim Asserted -

                                                     $13,333.77



                                                                                    lofl
Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 12 of 17




                      SCHEDULE 3
                                                              Case 19-10953-CSS             Doc 500-2                    Filed 11/15/19                         Page 13 of 17



                                                                                               Schedule 3 - Wrong Debtor Claims

                                                                                                                       REMAINING CLAIM

                         Claim                                                                          Claim

Name of Claimant         Number     Debtor       Asserted Claim Amount      Name of Claimant            Number           Debtor      Asserted Claim Amount              Reason(s)for Disallowance
                                                   Admin -                                                                             Admin -

                                                   $354.59                                                                             $354.59
                                                                                                                          Kona
                                   Kona Grill,     General Unsecured -                                                                 General Unsecured -                 Claims filed against multiple debtors; Claim 12S should be dissallowed and
  COOLSPRINGS MALL LLC       125                                              COOLSPRINGS MALL LLC          109        Macadamia,
                                      Inc.                                                                                                                                 Claim 109 should remain.
                                                   $378,423.23                                                            inc.         $378,423.23
                                                   Total Claim Asserted -                                                              Total Claim Asserted-

                                                   $378,777.82                                                                         $378,777.82

                                                   Priority                                                                            Priority -
                                                   $2,488.67                                                                           $842.37
                                                                                                                                                                           Claims filed against multiple debtors; Claim 81 should be dissallowed and
                                   Kona Grill,     General Unsecured -                                                 Kona Sushi,     General Unsecured -
  FRANCHISE TAX BOARD        81                                               FRANCHISE TAX BOARD           80                                                             Claim 80 should remain. Debtors filed CA returns under the Kona Sushi, Inc.
                                      Inc.                                                                                Inc.
                                                   $240.12                                                                             $1,149.84                          tax id.

                                                   Total Claim Asserted-                                                               Total Claim Asserted -

                                                   $2,728.79                                                                           $1,992.21
                                                   Admin -                                                                             Admin •

                                                   $484.16                                                                             $484.16
                                                                                                                          Kona
  TRUE WORLD FOODS                 Kona Grill,     General Unsecured -        TRUE WORLD FOODS                                         General Unsecured -                 Claims filed against multiple debtors; Claim 10224 should be dissallowed and
                           10224                                                                           10216       Macadamia,
  ATUNTA LLC                          Inc.                                    ATLANTA LLC                                                                                  Claim 10216 should remain.
                                                   $780.88                                                                Inc.         $780.88
                                                   Total Oaim Asserted -                                                               Total Claim Asserted -

                                                   $1,265.04                                                                           $1,265.04
                                                    Admin -                                                                            Admin -

                                                   $2,493.56                                                                           $2,493.56
                                                                                                                          Kona
  TRUE WORLD FOODS                 Kona Grill,     General Unsecured-         TRUE WORLD FOODS                                         General Unsecured -                 Claims filed against multiple debtors; Claim 10225 should be dissallowed and
                           10225                                                                           10215       Macadamia,
  CHICAGO LLC                         Inc.                                    CHICAGO LLC                                                                                  Claim 10215 should remain.
                                                   $3,394.61                                                              Inc.         $3,394.61
                                                   Total Claim Asserted-                                                               Total Claim Asserted -

                                                   $5,888.17                                                                           $5,888.17
                                                    Admin -                                                                            Admin -

                                                   $2,356.28                                                                           $2,356.28
                                                                                                                          Kona
  TRUE WORLD FOODS                 Kona Grill,     General Unsecured -        TRUE WORLD FOODS                                         General Unsecured -                 Claims filed against multiple debtors; Claim 10226 should be dissallowed and
                           10226                                                                           10218       Macadamia,
  COLUMBUS LLC                        Inc.                                    COLUMBUS LLC                                                                                 Claim 10218 should remain.
                                                   $4,731.00                                                              Inc.         $4,731.00
                                                   Total Claim Asserted -                                                              Total Claim Asserted -

                                                   $7,087.28                                                                           $7,087.28
                                                   Admin -                                                                             Admin -

                                                   $3,616.25                                                                           $3,616.25
                                                                                                                          Kona
  TRUE WORLD FOODS                 Kona Grill,     General Unsecured -        TRUE WORLD FOODS                                         General Unsecured -                Claims filed against multiple debtors; Claim 10228 should be dissallowed and
                           10228                                                                           10221       Macadamia,
   DETROIT LLC                        Inc.                                    DETROIT LLC                                                                                 Claim 10221 should remain.
                                                   $2,738.05                                                              Inc.         $2,738.05
                                                   Total Claim Asserted-                                                               Total Claim Asserted -

                                                   $6,354.30                                                                           $6,354.30
                                                    Admin -                                                                            Admin -

                                                   $12,650.23                                                                          $12,650.23
  TRUE WORLD FOODS                 Kona Grill,     General Unsecured -        TRUE WORLD FOODS                         Kona Sushi,     General Unsecured -                Claims filed against multiple debtors; Claim 10230 should be dissallowed and
                           10230                                                                           10223
  PHOENIX LLC                         Inc.                                    PHOENIX LLC                                 Inc.                                            Claim 10223 should remain.
                                                   $27,821.59                                                                          $27,821.59
                                                   Total Claim Asserted •                                                              Total Claim Asserted -

                                                   $40,471.82                                                                          $40,471.82




                                                                                                                lofl
Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 14 of 17




                      SCHEDULE 4
                                                Case 19-10953-CSS                         Doc 500-2              Filed 11/15/19                     Page 15 of 17




                                                                                            Schedule 4 - Duplicate Claims

                                                                                                           REMAINING CLAIM

                     Claim                                                                         Claim
Name of Claimant     Number    Asserted Claim Amount                   Name of Claimant            Number       Asserted Claim Amount                    Reason(s)for Disallowance
                                 Goods Sold within 20 days/503(b)(9)                                               Goods Sold within 20 days/503(b)(9)
                                 $2,493.56                                                                         $2,493.56
  TRUE WORLD FOODS               General Unsecured -                     TRUE WORLD FOODS                          General Unsecured -                     Claim was filed in duplicate; Correct claim referenced in the "Remaining
                       10217                                                                          10215
  CHICAGO LLC                                                            CHICAGO LLC                                                                       Claim" column.
                                 $3,394.61                                                                         $3,394.61
                                 Total Claim Asserted -                                                            Total Claim Asserted -

                                 $5,888.17                                                                         $5,888.17




                                                                                                        lof 1
Case 19-10953-CSS   Doc 500-2   Filed 11/15/19   Page 16 of 17




                      SCHEDULE 5
                                 Case 19-10953-CSS             Doc 500-2          Filed 11/15/19         Page 17 of 17




                                                          Schedule 5 - Insufficient Documentation


                       Claim
Name of Claimant       Number      Asserted Claim Amount                              Reason(s)for Disallowance
                                    Employee - Wages, Benefits, Severance
                                    $384.00
                                                                                        Claimant is asserting priority treatment for unpaid wages per 507(a)(4).
                                    General Unsecured -
 COOPER, MICHAEL LEE       188                                                          Claimant provided no documentation to substantiate their claim and should be
                                    $0.00                                               disallowed.
                                    Total Claim Asserted -

                                    $384.00
                                    Goods Sold within 20 days/503(b)(9)
                                    $32.00
                                                                                        Claimant asserts a right to priority under section 503(b)(9) of the Bankruptcy
                                    General Unsecured -
 ROY, LORRAINE           10113                                                          Code. However, claimant provided no support to substantiate their claim or its
                                    $0.00                                               treatment. Claim should be disallowed.
                                    Total Claim Asserted -

                                    $32.00
                                    Employee - Wages, Benefits, Severance
                                    $40.00
                                                                                        Claimant is asserting priority treatment for unpaid wages per 507(a)(4).
                                    General Unsecured -
 SMITH, SAMUEL             110                                                          Claimant provided no documentation to substantiate their claim and should be
                                    $0.00                                               disallowed.
                                    Total Claim Asserted -

                                    $40.00
                                    Employee - Wages, Benefits, Severance
                                    $300.00
                                                                                        Claimant is asserting priority treatment for unpaid wages per 507(a)(4).
                                    General Unsecured -
 TAMEZ, VINCENT          10187                                                          Claimant provided no documentation to substantiate their claim and should be
                                    $0.00                                               disallowed.
                                    Total Claim Asserted -

                                    $300.00




                                                                          lof 1
